Title: To George Washington from James McHenry, 19 September 1798
From: McHenry, James
To: Washington, George



(Confidential)My dear General.
Trenton [N.J.] 19 Sepr 1798

I received your letter of the 14th instant yesterday evening.
Be assured I regret and lament from the bottom of my soul the delays, and heart distressing obstructions which have prevented the nomination of the field and other officers for the 12 additional regiments and cavalry. It is not however (whatever the public opinion may be) to me that any of them can be ascribed; for whatever depended upon me, to propose, or to do, has been proposed or done.
It is best, I beleive, to give you a brief statement of facts, and the circumstances that have embarrassed and delayed the public service. I reckon among these. 1st The rejection of the Presidents nomination of Colo. Smith as adjutant General. 2 His considering General Knox intitled to priority of rank to either Generals Hamilton or Pinckney, and 3d His present distance from the seat of government. I shall say a few words respecting each of these causes.

Immediately upon my return to Philadelp⟨hia⟩ from Mount Vernon, I made the President acquainted with the result of my mission, with which he appeared very well pleased, particularly with your letter. He was then at breakfast, and I had not seen my own family. After having visited them, I laid before him the paper signed by yourself, containing the names of the persons you had selected for the General officers and General Staff; and informed him, that the three first in particular, vz. Hamilton Pinckney & Knox, were expected, by you to rank in the order they were arranged in your list.
As the Congress had adjourned before my return, and the Senate were detained by the President, to receive his nominations, in consequence of my mission, it was his intention to have offered them the day on which I arrived. He accordingly wrote a message, in which he inserted the names of Generals Hamilton Pinckney & Knox in the order in which they were arranged by you, and also General Dayton for adjutant general and Col. Smith for one of the three Brigadiers. Previously to his thus writing their names down, he observed that in his opinion, Col. Hamilton, former rank considered, was not intitled to stand so high, and that he did not know, what were the merits which gave General Pinckney preference to Knox. I mentioned to him your opinions, and to prevent any misunderstanding of what you desired, or the motives by which you had been actuated to the arrangement you had proposed, I thought it adviseable and proper to communicate to him, immediately, the private letter you had written to Col. Hamilton on the subject, and given to me open with permission to take a copy of it. It appeared to me, at the time, that it settled the arrangement, as he made no further observations, and was only prevented from sending in the nominations as arranged in his message and your list, by Mr Pickerings coming in and informing him that the senate had adjourned ’till next day.
I waited upon the President the day following and found that something or other, of which I was ignorant, had caused a very great change in his mind. He now said he could not think of placing Hamilton before Knox, that Knox for various reasons, (among others his former rank in the army) was clearly intitled to rank next to General Washington: he finally however agreed to follow your arrangement upon my admitting that any of the parties, if dissatisfied with the order of arrangement might have their claim

discussed and settled by a board of officers or the commander in chief.
I thought the business now finally arranged. He was writing down in a fresh message (the first being blotted) the names of the Generals, when Mr Pickering came in. Some conversation ensued, when Mr Pickering made an observation which seemed to place General Dayton’s military talents above Col. Smiths. This gave offence to the President⟨;⟩ he grew warm in Col. Smiths praise; Mr Pickering was silent, and no more was said on the subject, except by the President, who added, I will nominate him for adjutant General and Dayton for Brigadier. Till then I had expected he would have nominated General Dayton for Adjutant General, as had been fixed upon the day before, and I still think he would, but for the observations made by Mr Pickering whose objections to Smith I was not apprised of at that time.
Mr Pickering now mentioned Governor Sevier for a Provisional army Brigadier. I considered him an unprincipled man; but as it was only an appointment which might always remain nominal, and as giving it to him, might have a good effect in Tenessee, I waved my objections and it was acceeded to. White had been pressed upon the President by strong and influential characters, was expected to command the Cavalry, and assigned to the Provisional list, on their account, and to preserve the cavalry for a better officer.
But wherefore was any of the General officers or staff for the Provisional army appointed? The act for raising a provisional army makes the concurrence of the Senate indispensable to the appointment of the Major and Brigadier Generals. As these then, could not be appointed in the recess, and as it was possible the service of some of them might be wanted before the next meeting of Congress in course, the President considered it to be his duty to appoint them It was besides holding out to the world a determination to prepare our whole military force for action; at least, that we were in earnest to raise the Provisional troops, by omitting no arrangement necessary thereto.
It was not till these points had been decided upon, that it was mentioned to me, that Smiths nomination would not be concurred in; that he was a swindler in fact, and a disorganizer—that he had betrayed a moneyed trust, and that the Eastern States could have no confidence in government, was such a person to be appointed adjutant general of the army. This information was

given to me by Mr Pickering. I told him he ought to have mentioned it sooner; that he had said to the President in my presence, before my going down to Mount Vernon, that Smith would be proper to take command of a regiment; that neither General Washington nor I had any knowledge or information that suspicions of fraud attached to Smiths character. It may be proper also to remark that I spoke with Hamilton about an appointment for Smith before seeing you and that he concurred in its propriety. The fact was Mr Pickering being persuaded of the truth of those suspicions, thought it to be his duty to take an active part with the Senators to defeat his appointment, and most of the Senators entertaining the same opinions, Smith was rejected nearly by an unanimous vote. The President who judged more favourably of Smith, and it may be more justly, from a more intimate knowledge of facts, was exceedingly irritated by the rejection and felt much anger, especially against Mr Pickering. He said he was certain there had been intriguing to produce it, that it could not have been accomplished otherwise; for if his son in law was in debt and embarrassed, so were Lee and Knox who therefore ought to have met the same fate—That his son in law had called his creditors together to submit to them a full view of his affairs, and he beleived would be able to procure from them proofs of their being satisfied of his intergrity and that he was no disorganizer. His anger which was very great seemed to be directed chiefly against Mr Pickering whom he considered as the chief instrument in his rejection.
I advocated Mr Pickering as a man of the strictest integrity, who would not I was persuaded do any act which was the least contrary to his duty. I then proposed that Mr Dayton might be nominated. No: he would give them an adjutant general; he would immediately nominate Col. North. I said I questioned whether North would serve, and that others could be found better qualified. He might refuse if he pleased, that was none of his affair; he would nominate no other.
The nomination of North was instantly made and concurred in, and he has accepted of his appointment.
A few days after these transactions the President suddenly left Philadelphia for Quincy, without apprising either Mr Pickering or me with the day of his intended departure. Mr Wolcott was absent in Connecticut.
You will perceive that I consider the impression made upon the

Presidents mind by his disappointment respecting Smith as having influenced it upon other subjects.
With respect to the 2d cause. viz. his considering General Knox in titled to priority of rank to Generals Hamilton or Pinckney.
This has operated very powerfully as an obstructor to all the army arrangement.
Upon contemplating the details for organizing the 12 regiments of Infantry, I found I could not execute them, with a dispatch proportioned to the emergency and to the public expectation, while the President remained at Quincy, unless I adopted a course arising out of that situation. It appeared to me that if I was first to concenter information in this department from all quarters of the United States, there to digest an arrangement to communicate it to the President for his determination, to receive back that determination, and then to transmit the result to the parties, a great and incalculable portion of time must be consumed.
I therefore submitted in a letter to the President under date of the 4th of August ulto what may be resolved into the following propositions.
1st. That the arrangement for the four Eastern States and Vermont should be made out under his immediate direction, commanding the aid if necessary of Major General Knox and Brigadier General Brooks, who reside within these States.
2. That the arrangement for New York, Pennsylvania, New Jersey, Delaware & Maryland should be prepared by myself with the aid of the general officers within these States for his final determination.
3. That the arrangement for the Southern States (including the cavalry) should be made by General Washington, with the like aid of the general officers in that Quarter, subject in like manner to his determination.
4. That four of the 12 regiments should be raised within the States of New Hampshire, Massachusetts, Rhode Island Connecticut and Vermont & Four within the States of New York, New Jersey, Pennsylvania Delaware & Maryland: and four within the States of Virginia, N. Carolina, Tenessee, South Carolina & Georgia.
5. That to facilitate the arrangement I inclosed him a list of all the officers of the late army, in the lines of the five States first mentioned, and also of all the applications for military appointments, by persons within those States which had come to this office.

6. That I submitted as the result of conferences with the Commander in chief and Inspector General, united with my personal knowledge of some of the characters, the following gentlemen of the late army as worthy of consideration for the command of regiments vz. Lemuel Trescot, David Cobb, & William Hall of Massachusetts: Jeremiah Olney, Henry Sherburne & Wm Peck of Rhode Island: Henry Dearborne and Nicholas Gilman of New Hamphire: also Col. Talmadge for adjutant General in the event of the non acceptance of Col. North & Elijah Waldsworth of Litchfield for Major.
7. That he should permit me to call to my aid, the Inspector General, and likewise General Knox, and to charge them with the management of particular branches of the service.
8 That General Washington should be permitted to appoint a Secretary.
The President acknowledges the receipt of this letter of the 4th of August on the 14th of same month.
He signified that its contents are of much importance. Desires that General Washington may consider himself in the public service and authorised to appoint aids and secretaries. Thinks that calling any other general officers into service at the present, will be attended with difficulty unless their rank were first settled. That in his opinion General Knox, is legally intitled to rank next to General Washington, and that no other arrangement will give Satisfaction. That if general Washington is of this opinion, and will consent to it, I may call General Knox and Hamilton into service; and that I might depend upon it the five New England States will not patiently submit to the humiliation that has been meditated for them.
To this I immediately answered on the 22d Augt.
“That after what has passed with, and the conceptions of General Washington respecting the relative grades of Generals Hamilton Pinckney and Knox; the order observed by the President in presenting their names to the Senate and by the Senate in advising to their appointments, I could not help apprehending some disagreeable consequences to the public service should a different relative grade be now known to be decisively contemplated. That in submitting this suggestion to his judgement, it was indispensable I should observe, that as well the choice of these gentlemen, as their relative military rank, proceeded originally & exclusively

from General Washington, and that I had had no agency direct or indirect, before or while at Mount Vernon, in deciding his mind, either to the choice or the arrangement of the rank of those he had selected. That I had informed him, General Washington made the right to name the general officers and general Staff a condition of his acceptance, and had presented accordingly the Generals list to him on my return. That when the General communicated his choice to me I was aware it might be objected to; but having had difficulties to encounter, and certain impressions to remove, resulting from his not being consulted previously to his nomination, I did not think it prudent to loose the ground he had conceded, or indeed, that I should gain any thing by any effort of mine to persuade him out of his opinions. That I only therefore mentioned to him, what I afterwards found incorporated in his letter to Col. Hamilton vz. that I concurred in his selection of officers; but whatever respected the persons named by him, and their relative rank must finally rest with the President. That the circumstances detailed seemed to require that I should submit to his serious deliberation, whether it was proper or expedient to attempt an alteration in the rank of the gentlemen in question, and if so, whether it would not be better to transfer the decision to others than undertake to determine it himself.”
The President on the 29th of August replied. “That my proposition for settling the relative rank of the gentlemen in question was not approved of. That his opinion was, and always had been, that as the law now stands, the order of the nomination or of recording has no weight or effect; but that officers appointed on the same day, in whatever order, have a right to rank according to antecedent services. That he made the nomination according to the list presented to him by me, from General Washington, in hopes that rank might be settled among them by agreement, or acquiescence, beleiving at the same time and expressing to you that belief, that the nomination and appointment would give Hamilton no command at all, nor any rank before any Major General. That this was still his opinion. That he was willing to settle all decisively at present by dating the commissions: Knox on the 1st day, Pinckney on the 2d, and Hamilton on the 3d.[”]
“You speak to me, he adds, of the expediency of attempting an alteration of the rank of the gentlemen in question. You know, Sir,

that no rank has ever been settled by me. You know my opinion has always been as it is now, that the order of the names in the nomination and record was of no consequence.”
“General Washington has through the whole conducted [himself] with perfect honour and consistency. I said and I say now, if I could resign him the office of President I would do it immediately, and with the highest pleasure; but I never said I would hold the office, and be responsible for its exercise, while he should execute it. He has always said in all his letters, that these points must ultimately depend upon the President.”
“The power and authority is in the President. I am willing to exert this authority at this moment & to be responsable for the exercise of it. All difficulties will in this way be avoided. But if it is to be refered to General Washington, or to mutual and amicable accommodation among the gentlemen themselves I foresee it will come to me at last, after much altercation and exasperation of passions, and I shall then determine it exactly as I should now, Knox Pinckney & Hamilton.”
“There has been too much intrigue in this business both with General Washington and me. If I shall ultimately be the dupe of it I am much mistaken in myself.”
To this letter (a part of which being personal, and unmerited, not a little wounded my feelings) I replied on the same day I received it vz. the 6th of Sepr inst.
“I had the honour to receive by this mornings mail your letter dated Quincy Augt 29th ulto.[”]
“In making out the commissions for generals Knox, Pinckney & Hamilton I shall follow the order you prescribe and date General Knox’s on the first day, General Pinckney’s on the 2d & General Hamiltons on the 3d.”
“You observe to me ’There has been too much intrigue in this business, both with General Washington and me. If I shall ultimately be the dupe of it I am much mistaken in myself.[’]”
“Will you excuse the liberty I take in expressing how much I feel affected at this observation, lest you should attach in your mind, any portion of the intrigues, if any have been employed, to me. It will, Sir, be a relief to me, to be ascertained of your opinion in this particular, because I flatter myself I can convince you, that abhorring indirect practices, I never even contemplated any; or should

you not be convinced, I can immediately retire from a situation which demands a perfect and mutual confidence, between the President and the person filling it.”
I received yesterday the following answer to this letter dated Quincy 13th inst.
“I have received your favour of the sixth and approve of your determination to make out the commissions in the order of Knox on the first day, Pinckney on the second, and Hamilton on the third. This being done you may call Generals Knox & Hamilton into service as soon as you please.[”]
“Your request to be informed, whether I attach any portion of the intrigues, which I alluded to, if any have been employed, to you, is reasonable: and I have no scruple to acknowledge, that your conduct through the whole, towards me, has been candid: I have suspected however, that extraordinary pains were taken with you, to impress upon your mind, that the public opinion, and the unanimous wish of the federalists, was that General Hamilton might be first and even commander in chief: that you might express this opinion to General Washington more forcibly than I should have done, and that this determined him to make the arrangement as he did. If this suspicion was well founded I doubt not you made the representation with integrity. I am not and never was of the opinion, that the public opinion demanded General Hamilton for the first, and I am now clear that it never expected or demanded any such thing.[”]
“The question being now settled, the responsability for which I take upon myself I have no hard thoughts concerning your conduct in this business, and hope you will make your mind easy concerning it.”
[“]I have the honour &c.[”]
Conceiving the whole of this business of a very serious nature, and intimately connected with the public interest, I communicated the letters from the President to me, as they were received, to Mr Wolcott Mr Pickering & Mr Stoddert, as also my answers to him. The services of General Hamilton being considered too important and consequential to be easily parted with, it was proposed, that they should join in a respectful representation to the President. After however a good deal of deliberation the idea of a joint address was relinquished for a representation from Mr Wolcott alone, who did not appear to be implicated in his suspicions

of intrigue. This has been accordingly drawn up and forwarded. It contains the grounds upon which you were induced to expect your arrangement would be adopted, and reasons resulting from the relative talents of the Generals and public opinion.
Thus have the arrangements, for officering the army been delayed and my public duties and private hours embittered and perplexed.
It may be that the President has conceived certain prejudices unfavourable to General Hamilton that has influenced him in the present case; and yet I cannot doubt of his beleiving the public opinion to be what he states it, altho’ I have the strongest reasons and proofs to think of it other wise than he does.
Respecting the third cause of delay⟨,⟩ vz. the distance of the President from the seat of Government I need make few or no observations. It has paralized every matter measure and thing appertaining to the new army. It is embarrassing to me and my operations beyond description.
You will perceive that of all the propositions made to the President in my letter of the 4th of Augt ulto he has only signified his concurrence in the one which enabled you to appoint a Secretary, and to my calling in the aid of Generals Hamilton & Knox upon the condition of general Knox being placed first and general Hamilton last in the order of rank; consequently that I am left to conclude, my propositions relative to the mode of ascertaining the fittest characters to be drawn into the army from the different divisions I have described and the proportion of troops to be raised in each division is still under consideration; or from his silence that it is meant I should pursue the accustomed course, and select and forward for his correction & approbation a list for the whole, with all the recommendations for examination.
I do not imagine the latter to be intended, and expect, as soon as the question relative to Hamilton & Knox is finally settled, that I shall receive his orders to proceed agreeable to my first propositions. I may be disappointed. Be this however as it may, I should think it proper, that you should prepare the list of officers for the 4 regiments for the Southern division, and for the 6 additional companies of cavalry, that no time may be lost when his determination is manifested, to obtain his consent to their being commissioned, and to commence the recruiting business.
The annexed copy of a letter to Samuel Hodgdon superintendent

of military Stores dated the 25th of Augt will shew you that I have early attended to your request to learn the state of our magazines.
It will also be perceived from the inclosed copy of a letter from the Secry of the treasury to Rufus King what articles we may expect from abroad in all this year. vz. muskets with Bayonets complete to the amount of 35,686£ Stg. From cannon for the naval service to the amount of 6,000£ Stg & even cannon for the land service equal to 4,000£ Stg.
Besides this provision Mr Wolcott has power to contract for the fabrication within the United States of 40,000 stands of arms, and has already closed for about half the number.
In addition, I expect the two arsenals of Springfield and Shanondoah will turn out in the course of next year near 7,000 stands of good muskets.
It is now necessary I should mention to you a difficulty I have to overcome, in which you may assist me, by a strong question to Mr Pickering expressive of your surprise that no steps appear to have been taken to obtain so indispensable an article as clothing for the new army.
Mr Wolcott is of opinion, that the first thing that requires to be attended to, is to fill our magazines with whatever will be necessary and indispensable to the prosecution of a vigorous war. In this I fully agree with him. He thinks also that to raise the army, or any part of it at this time will be to incur an expence without any adequate advantage. That the enemy knowing our magazines to be filled with every thing necessary to carry on war, will produce upon them, for a time at least the same effect, as if we were to add to our stores an army ready disciplined for military operations. Further that the appointment of the officers, and putting them in a situation to commence inlistments upon as it were a given signal, will be all that the present situation of things absolutely requires. That by following this course we shall husband our means and keep them up for emergencies.
I consider all this, except what respects filling our magazines with munitions of war as idle theory. I have before observed that I hold it proper we should exert ourselves to fill our magazines with the most essential military articles to the extent of our means: but as neither officers nor soldiers can be created in a day, I hold it to be no less necessary, threatened as we are, to prepare an army,

by discipline, to meet such an enemy as we are likely to have to encounter. I should have no confidence in troops suddenly assembled, and cannot think it good policy to depend upon a militia to meet the first operations of an enemy enured to war, and having no better support than such raw troops. We ought not, I beleive, in case of an invasion to the Southward, calculate upon drawing militia from the Eastern States to assist in subduing it; but we may avail ourselves of the regular troops raised there, for that service. If therefore our army is not to be inlisted, until the approach of an enemy, or that we received certain information from Europe of preparations for the embarkation of one, the defence of the Southern States may be left intirely to its own militia, and half the Country be overrun and plundered before any thing like a regular force can be collected and disciplined for action. But it is needles to mention such reasons to you. These and many others are too much impressed on your mind by past experience to require any commentary.
Mr Wolcott, I suspect, is somewhat alarmed about the means, and may think it safe to trust a good deal to the chapter of chances than hazard any serious draughts upon the latter to pay and support an army that may never be wanted. In order to give him a distinct view of the extent of the calls of my department, I made out at his instance the inclosed table which I communicated to him. I beleive it contains a tolerably correct exhibit of the sums I may want besides shewing the objects for, and the periods at which, the money will be wanted. I add also to this table a copy of my letter which accompanied it. What impression will result I know not.
These things my dear and revered Sir, are mentioned, to satisfy your solemn and affecting inquiries. You will now see, (altho’ I may not have apprised you of all my proceedings) the reasons, in the very nature of the transactions just detailed, which have prevented me from making to you certain communications until they became unavoidable and necessary as well for your information as my justification. You will also be sensible, that I have not been idle nor inattentive to the importance of the objects which interest our country, and has drawn you into your present situation. with the most ardent and affectionate regards I am my dear General ever yours

James McHenry

